Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 5,578,127) in view of Nishida (US 2016/0046515 A1)  and Cho et al (US 5,670,041).
Kimura discloses (see Fig 2) an apparatus for treating a substrate, the apparatus comprising: a treatment vessel (13) having a treatment space therein; a substrate .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20170026821 (see English Translation) in view of Nishida (US 2016/0046515 A1) and Cho et al (US 5,670,041).  KR’821 discloses (see Fig 4, para [0047]-[0071]) an apparatus for treating a substrate, the apparatus comprising: a treatment vessel (510) having a treatment space therein; a substrate support unit (530) configured to support the substrate in the treatment space; and a liquid dispensing unit (550) configured to dispense a treatment liquid onto the substrate placed on the substrate support unit, wherein the liquid dispensing unit includes: a treatment liquid tube (557) through which the treatment liquid flows; and a constant-temperature water tube (620) through which constant-temperature water flows, the constant-temperature water tube being configured to surround the treatment liquid tube (38), wherein the constant-temperature water maintains the treatment liquid, which flows through the treatment liquid tube, at a set temperature; a constant-temperature water supply tube (680) configured to supply the constant-temperature water to the constant-temperature water tube (see column 5, lines 30-41).  KR’821 lacks teaching an activation member installed in the constant-temperature water supply tube.  In semiconductor processing system, problems of scale deposition on the surface of heat transfer tubes and piping in contact with water are known in the art; for instance as taught by - Nishida (see paragraphs 1-3 and 8).  Cho et al teaches an activation member installed in the constant-temperature water supply tube (an electronic descaling apparatus capable of removing the scales from pipe walls and .

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not specifically disclose or suggest the specific structures of the apparatus for treating a substrate, comprising among others (see claims 1 and 2), a liquid dispensing unit, a constant-temperature water tube, a constant-temperature water supply tube, an activation member installed in the constant-temperature water supply tube, wherein the constant-temperature water supply tube includes: an upstream-side supply tube configured to connect a constant-temperature water source and the activation member; and a downstream-side supply tube configured to connect the constant- temperature water tube and the activation member, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/